Citation Nr: 0031281	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
prior to December 29, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
hearing loss since December 29, 1998.  

3.  Whether a June 1976 determination by the RO contained 
clear and unmistakable error in failing to grant service 
connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to February 
1956.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  A November 1998 audiological evaluation report revealed 
average puretone decibel hearing loss of 51 for the right ear 
and 62 for the left, with speech recognition scores of 92 and 
76 percent for the right and left ears, respectively, which 
equates to level I hearing in the right ear and level IV in 
the left.

2.  On December 29, 1998, the RO received the veteran's 
notice of disagreement with respect to the noncompensable 
evaluation assigned for his hearing loss disability following 
a grant of service connection.

3.  An August 1999 audiological evaluation report revealed 
average puretone decibel hearing loss of 64 for the right ear 
and 69 for the left, with speech recognition scores of 70 and 
50 percent for the right and left ears, respectively, which 
equates to level V hearing in the right ear and level VIII in 
the left.

4.  A June 1976 letter by the RO notified the veteran that it 
had denied service connection for hearing loss on the basis 
that no such disability was shown in service.  

5.  The June 1976 determination by the RO was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss prior to December 29, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100, 4.87 
(2000); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for hearing loss since December 29, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100, 4.87 
(2000); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

3.  The June 1976 RO determination which denied service 
connection for hearing loss does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Hearing Loss

In December 1998, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective as of August 5, 1997.  On December 29, 
1998, the RO received the veteran's notice of disagreement 
with respect to the noncompensable evaluation.  After 
additional evidence had been considered, the RO issued a 
supplemental statement of the case in October 1999 which 
granted an increased evaluation to 30 percent for his hearing 
loss disability.  In reaching that decision, the RO 
determined the effective date of the 30 percent evaluation to 
be December 29, 1998.  As the effective date of increase did 
not go back to the date of claim, two issues must be 
adjudicated.  The Board must determine whether the veteran's 
hearing loss warrants a compensable evaluation prior to 
December 29, 1998, and whether this condition warrants an 
evaluation in excess of 30 percent since December 29, 1998.  

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  When the evidence is in relative equipoise, the 
veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b) and 
Diagnostic Code 6100, 4.87; 38 C.F.R. § 4.85, Diagnostic Code 
6100.

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25,208-209 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  It is reported in the explanation 
regarding the revisions in the Federal Register, however, 
that the revisions of the sections addressing ear and other 
sense organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25,202-204 (1999).  In any 
event, the Board notes that the differences between the 
former and revised criteria in cases such as the one on 
appeal are relatively inconsequential and are not 
substantive; thus, the Board finds that the veteran has not 
been prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

In assigning a noncompensable evaluation, the RO relied on a 
November 1998 VA audiological evaluation.  The report from 
that evaluation showed speech recognition scores of 92 
percent for the right ear and 76 percent for the left.  In 
addition, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
50
50
55
51
LEFT
55
60
60
75
62

After disagreeing with the noncompensable evaluation, the 
veteran was afforded an additional VA audiological evaluation 
in August 1999.  The report from that evaluation revealed 
speech recognition scores of 70 percent for the right ear and 
50 percent for the left.  The following puretone thresholds 
were recorded:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
60
65
65
64
LEFT
70
65
65
75
69

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the November 1998 examination 
results yields a numerical designation of I for the right ear 
(between 50 and 57 average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination), and V 
for the left ear (between 74 and 81 average puretone decibel 
hearing loss, with between 76 and 82 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of zero percent.  Findings contained in the August 
1999 audiological evaluation report, however, show a 
significant increase in the veteran's hearing loss 
disability.  Applying the applicable criteria to these 
findings yields a numerical designation of V for the right 
ear (between 58 and 65 average puretone decibel hearing loss, 
with between 68 and 74 percent speech discrimination), and 
VIII for the left ear (between 68 and 74 average puretone 
decibel hearing loss, with between 44 and 50 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 30 percent.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's hearing loss disability prior to 
December 29, 1998.  The Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for this disability since December 29, 
1998, as this was the date that the RO received the veteran's 
notice of disagreement with respect to the noncompensable 
evaluation.

The Board has also considered various lay statements 
submitted in support of the veteran's claim, including 
statements provided by two family members as well as the 
veteran's testimony at hearings held in June 1999 and October 
2000.  These individuals have essentially maintained the 
veteran experiences a difficult time understanding 
conversations due to his hearing loss.  However, the veteran 
simply has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned evaluations 38 C.F.R. 
§ 4.85.  These statements are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because ". . . disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable disability evaluation prior to December 29, 
1998, and a 30 percent evaluation since December 29, 1998.  

The Board has considered the possibility of assigning an 
extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R.                 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected hearing loss has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  The veteran has testified that 
his hearing loss disability has interfered with his ability 
to work effectively at his job as a real estate agent.  He 
indicated that he had a very difficult time communicating 
with clients, especially on the telephone.  Nevertheless, the 
Board notes that the veteran is still able to maintain 
employment as a real estate agent, albeit with some 
difficulty due to his hearing loss.  This level of disability 
has already been compensated in the currently assigned 30 
percent disability evaluation.  Thus, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In denying the veteran's claims, the Board has carefully 
reviewed the entire record but does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

II.  Clear and Unmistakable Error

The veteran claims that a June 1976 determination by the RO 
which denied service connection for hearing loss contains 
clear and unmistakable error.  He argues that if he had been 
provided an audiological evaluation by VA when he initially 
filed a claim in 1976, findings would have shown that he 
suffered from a hearing loss disability which began in 
service.  

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  The Board notes that these 
regulations existed in essentially identical form in 1976.

The basic facts of this case are not in dispute.  In February 
1976, the veteran filed a claim for service connection for 
hearing loss.  In a letter dated June 1976, the RO notified 
the veteran that his claim had been denied on the basis that 
the available records did not show that he had been treated 
for hearing loss during service.  The examination report at 
the time of discharge also showed no evidence of any hearing 
loss.  The veteran did not appeal that determination.

The veteran attempted to reopen his claim in 1997 by 
submitting medical records showing a current hearing loss 
disability.  The veteran subsequently submitted a March 1998 
letter from an audiologist at Cornhusker Hearing Center who 
indicated that the veteran suffered from a hearing loss 
disability as a result of his military service.  Based on 
these findings, a December 1998 rating decision granted 
service connection for hearing loss, effective from August 
1997.

At a VA hearing held in June 1999, the veteran claimed that 
the June 1976 determination by the RO contained clear and 
unmistakable error in failing to grant service connection for 
hearing loss.  He argued, therefore, that the effective date 
of service connection should be 1976, the date he first 
submitted his claim.  He maintained, in essence, that the 
June 1976 determination was erroneous because the RO had 
failed to afford him a VA audiological evaluation.  In 
November 1999, the RO denied the veteran's claim and found 
that clear and unmistakable error had not been made in the 
June 1976 determination.  The veteran disagreed with that 
decision, and this appeal ensued. 

The June 1976 determination was not appealed and thus became 
final.  38 U.S.C.A. § 7105(d) (West 1991).  Therefore, that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous or upon presentation of 
new and material evidence.  38 U.S.C.A. §§ 5108, 5109A (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2000); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requested that the June 1976 determination 
be revised on the basis of clear and unmistakable error. 

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The error must be so undebatable that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 313-
314.  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo, 6 Vet. App. at 
44-45.  A failure to fully develop evidence is not considered 
to be clear and unmistakable error. "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

The evidence of record at the time of the June 1976 
determination included only the veteran's service medical 
records for the period from August 1954 to February 1956.  
These records disclose that no audiometric testing was 
performed at any time in service.  Nevertheless, a February 
1956 separation examination report includes whispered voice 
testing results of 15/15 for each ear.  Thus, no hearing loss 
disability was shown in service.  

Based on the foregoing, the Board finds that the June 1976 
determination which denied service connection for hearing 
loss was based on the correct facts as they were known at 
that time.  In this regard, no hearing loss was shown in 
service and no post-service medical records had been 
submitted at that time.  The veteran's primary argument is 
that the RO failed to provide him a VA audiological 
evaluation which would have shown a hearing loss disability.  
This argument is without merit, as it is merely an allegation 
that VA breached its duty to assist the veteran.  The Board 
emphasizes that a failure to fully develop the evidence is 
not considered to be clear and unmistakable error.  "[T]he 
VA's breach of the duty to assist cannot form a basis for a 
claim for CUE because such a breach creates only an 
incomplete rather than an incorrect record."  Caffrey, 6 
Vet. App. at 384. 

The Board must therefore conclude that the veteran has not 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  Disagreement with the way the 
evidence was evaluated is not a claim of clear and 
unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Moreover, clear and unmistakable error is 
not shown by the fact that service connection was 
subsequently granted for hearing loss in December 1997, as a 
determination concerning clear and unmistakable error must be 
based on the record and the law that existed at the time of 
the prior decision.  See Russell, 3 Vet. App. at 313-314; see 
also Porter, 5 Vet. App. at 235- 236 (holding that 
subsequently developed evidence is not applicable to a claim 
of clear and unmistakable error.)  Therefore, the Board must 
find that the RO determination of June 1976 was in accordance 
with acceptable rating judgment. 

For the foregoing reasons, the Board finds that there was no 
clear and unmistakable error in the prior June 1976 
determination which denied service connection for hearing 
loss.  Accordingly, the benefit sought on appeal is denied.

ORDER

The claim of entitlement to a compensable evaluation for 
hearing loss prior to December 29, 1998, is denied.

The claim of entitlement to an evaluation in excess of 30 
percent for hearing loss since December 29, 1998, is denied.  

The June 1976 determination by the RO which denied service 
connection for hearing loss does not contain clear and 
unmistakable error. 



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


